Citation Nr: 1020455	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  05-41 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from November 1960 to 
July 1962.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in August 2008.  This matter was 
originally on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Columbia, South Carolina.

In June 2008, the Veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.


FINDING OF FACT

The Veteran's sarcoidosis is not related to active service.


CONCLUSION OF LAW

Sarcoidosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim. The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

Pursuant to the Board's August 2008 Remand, the RO asked the 
Veteran to submit any service treatment records in his 
possession, scheduled the Veteran for a VA examination to 
determine the etiology of his sarcoidosis, and issued a 
Supplemental Statement of the Case (SSOC).  Based on the 
foregoing actions, the Board finds that there has been 
compliance with the Board's August 2008 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  Letters dated in March 2005 and March 
2006 fully satisfied the duty to notify provisions. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 
Vet. App. at 183, Dingess, 19 Vet. App. at 473.  Together, 
the letters informed the appellant of what evidence was 
required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence, as well as how 
VA determines disability ratings and effective dates. 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The Veteran's VA medical treatment records, Social Security 
Administration (SSA) records, and identified private medical 
records have been obtained, to the extent available.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO received a 
response from Springs Memorial Hospital in August 2007 
indicating that the records requested for the time period of 
January 1962 through January 1972 could not be located.

The majority of the Veteran's service treatment records are 
no longer available.  In cases where the Veteran's service 
treatment records are unavailable through no fault of the 
Veteran, there is a heightened obligation to explain findings 
and to carefully consider the benefit of the doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  There is also a 
heightened obligation to assist the claimant in the 
development of his case.  Id.  The Veteran was asked in 
September 2008 to provide any service treatment records that 
he had in his possession.  There has been no response from 
the Veteran with respect to this request.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was accorded a VA examination in November 2008, 
and in November 2009, the Board requested a medical expert 
opinion with respect to the etiology of the Veteran's 
sarcoidosis. 38 C.F.R. § 3.159(c)(4).  The November 2008 VA 
examiner, Dr. M.S.L., addressed whether symptoms noted in 
service or cervical lymphadenopathy diagnosed in October 1962 
were early manifestations of the Veteran's sarcoidosis in 
conjunction with a view of the claims file along with 
physical examination of and interview with the Veteran.  The 
medical expert, Dr. S.G., also addressed whether the 
Veteran's sarcoidosis was related to the adenopathy findings 
in 1961 and 1962 in conjunction with a review of the claims 
file.  The November 2008 physical examination report and Dr. 
S.G.'s report are thorough; and are thus adequate upon which 
to base a decision. 

The Board notes that there has been no nexus opinion 
solicited with respect to the numerous substances to which 
the Veteran has reported that he was exposed in service.  
However, medical information from the American Lung 
Association provided by the Veteran indicates that there is 
no known cause for sarcoidosis.  Thus, any opinion regarding 
the cause of the Veteran's sarcoidosis would be nothing more 
than speculation.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Service Connection

The Veteran seeks service connection for sarcoidosis.  
Initially, the Board notes that sarcoidosis is a chronic, 
progressive, systemic granulomatous reticulosis of unknown 
etiology, involving almost any organ or tissue, including the 
lungs, liver, and eyes.  It is characterized histologically 
by the presence in all affected organs or tissues of 
noncaseating epithelioid cell tubercles.  Dorland's 
Illustrated Medical Dictionary, 1484-1485 (28th ed. 1994).

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of sarcoidosis is factually shown during service.  
The Board concludes it was not.  

As mentioned above, a majority of the Veteran's service 
treatment records are no longer available.  There is a Health 
Record dated December 27, 1961 in the claims file which 
indicates that the Veteran reported to Sick Bay complaining 
of a sore throat of about 24 hours duration becoming 
increasingly severe.  The Veteran stated that he believed he 
was running a fever but had no other symptoms.  Physical 
examination was negative except for a temperature of 101.  
The Veteran's tonsils were enlarged and rendered with pus-
filled crypts.  The anterior cervical lymph nodes were 
enlarged and tender bilaterally.  No other abnormalities were 
noted.  Diagnosis was tonsillitis, acute, organism unknown.  
The Veteran was treated with Procaine penicillin, 600,000 
units twice a day for eight days.  The course was noted to be 
one of gradual alleviation of symptoms and an uneventful 
recovery. 

The Board notes that there are no other relevant service 
treatment records in the Veteran's claims file.  

The service treatment records are, thus, absent complaints, 
findings or diagnoses of sarcoidosis during service.  In 
addition, the Board cannot conclude a "chronic" condition 
was incurred during service.  Treatment for increased 
temperature, enlarged tonsils lymph nodes cannot be 
considered treatment for a chronic disorder unless there is 
some indication that a chronic disorder exists.   That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  Thus, there 
is no medical evidence that shows that the Veteran suffered 
from sarcoidosis during service. 

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Sarcoidosis can be service-
connected on such a basis.

Post-service medical records are absent findings or diagnosis 
of sarcoidosis until 1970.    

At the October 1962 VA examination, the Veteran demonstrated 
that his left cervical nodes were enlarged and rubbery but 
not tender.  The examiner noted that the Veteran had an 
elongated chest which moved normally without respirations and 
the chest was clear and resonant throughout.  Chest x-ray was 
negative.  Diagnoses include, inter alia, cervical 
lymphadenopathy, cause undetermined, no sequelae at present.

A June 1970 medical record indicates that the Veteran was 
admitted to the hospital for evaluation of an abnormal chest 
film.  The routine chest film taken at the County Health 
Department on September 1969 demonstrated bilateral hilar 
lymphadenopathy.  A repeat chest film on May 18, 1970, again 
showed bilateral hilar lymphadenopathy, perhaps less 
prominent than on the old films.  The Veteran was admitted to 
the hospital for further evaluation and for medical personnel 
to try to arrive at a definite diagnosis.  He complained of 
some soreness on the right side of his throat and some lack 
of energy.  He had no cough, hemoptysis, or chest pain and 
denied wheezing and shortness of breath.  

Laboratory tests did not reveal an etiology for the 
lymphadenopathy, and the Veteran was asymptomatic while in 
the hospital.  The Veteran underwent bronchoscopy, right 
scalene lymph node biopsy, and right axillary node biopsy.  
The biopsies were within normal limits.  Radiographic 
findings were compatible with sarcoidosis.  However, a 
diagnosis of sarcoidosis could not be proven.  The discharge 
summary noted that it was felt at that time that the 
Veteran's symptoms and course did not warrant thoracotomy to 
establish a diagnosis.  Final diagnosis was bilateral hilar 
and mediastinal lymphadenopathy, cause unknown and 
sarcoidosis suspected but unproven.  

Thus, although cervical lymphadenopathy was diagnosed in 
October 1962, a little more than two months after the 
Veteran's discharge from service, sarcoidosis was not noted 
to be suspected until 1970.  

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  In adjudicating a claim, including as to 
continuity of symptomatology, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also 
has a duty to assess the credibility and weight given to 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The 
Veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
engaged in certain activities in service and currently 
experiences certain symptomatology.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("although interest may affect the credibility of testimony, 
it does not affect competency to testify").  The Board 
acknowledges that it cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, such lack of 
contemporaneous evidence is for consideration in determining 
credibility.  

At the November 2008 VA examination, the Veteran reported 
that he began to have shortness of breath and decreased 
energy around the time he was discharged from service.  Thus, 
to the extent that the Veteran reports continuity of post-
service symptoms, the Board finds his allegations to be of 
limited probative value as documented statements made by the 
Veteran for medical treatment purposes closer in time to his 
active service indicate otherwise.  At the VA examination in 
October 1962, the Veteran reported that there had been no 
hospitalizations since his release from the Navy.  He also 
reported that he had been treated by Dr. Griggs, a local 
physician, on the average of two or three time since coming 
out of the Navy and that Dr. Griggs had given him some shots 
in his vein for his nerves, some blood pills after his blood 
was low, and some yellow capsules for his nerves.  

An August 1969 Diagnostic Evaluation Form notes that the 
Veteran presented with complaints of stomach trouble for four 
to five years.  Prior history noted no serious illness, that 
he was hospitalized for nerves while in service, and with 
respect to cardiorespiratory system, there was no dyspnea, no 
cough and never hemoptysis.  It was noted that the Veteran 
did not smoke.  

During his hospital admission in June 1970, although he 
complained of some soreness on the right side of his throat 
and some lack of energy, he denied cough, hemoptysis, 
wheezing, chest pain, and shortness of breath.  The Veteran 
reported that he had always been in good health and that he 
had had no serious medical illnesses.  The Veteran also 
reported that he was hospitalized for nervous condition in 
service, had been treated for gastrointestinal complaints 
with negative GI series, and had been having some pain in his 
right elbow.  The Veteran reported rarely having headaches 
and denied having kidney stones and allergies.

In light of the clear denials from the appellant of 
continuity of respiratory symptomatology in June 1970, and 
the lack of any relevant history reported between 1962 and 
1970, service connection is not warranted under 38 C.F.R. § 
3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has sarcoidosis.  The remaining question, therefore, 
is whether there is medical evidence of a relationship 
between the current disability and military service.

The Veteran stated in a letter received by VA in April 2007, 
that he was exposed to asbestos, mercury, ionizing radiation, 
lead pain, boiler fumes, and many chemicals.  In an earlier 
letter, received in June 2006, the Veteran stated that he was 
exposed to asbestos, chemicals, lead paint, fuel, ammunition, 
boiler fumes, fuel oil, Freon, radar equipment, aviation fuel 
and fumes, mercury, gun powder, and some type of gas.

As regards asbestos exposure, there is no specific statutory 
or regulatory guidance with regard to claims for service 
connection for asbestos-related diseases.  However, in 1988, 
VA issued a circular on asbestos-related diseases that 
provided guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21- 88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular have since been included in 
VA's Adjudication Procedure Manual, M21-MR, Part IV.ii.2.C.9 
(Dec. 13, 2005) and Part IV.ii.1.H.29.a (Sept. 29, 2006).  
Also, an opinion by VA's Office of General Counsel discussed 
the development of asbestos claims.  See VAOPGCPREC 4-00.  VA 
must analyze the Veteran's claim of entitlement to service 
connection for asbestos-related disease under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).

The Adjudication Manual contains guidelines for the 
development of asbestos exposure cases.  They indicate that 
inhalation of asbestos fibers can result in fibrosis and 
tumors, and produce pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of the pleura and peritoneum, and 
cancer of the lung, gastrointestinal tract, larynx, pharynx 
and urogenital system (except the prostate), with the most 
common resulting disease being interstitial pulmonary 
fibrosis (asbestosis).  Also noted is that the latent period 
varies from 10 to 45 or more years between first exposure and 
development of disease.  Also of significance is that the 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).

The Adjudication Manual provides that VA must determine 
whether military records demonstrate evidence of asbestos 
exposure in service; whether there is pre-service and/or 
post-service evidence of occupational or other asbestos 
exposure; and then make a determination as to the 
relationship between asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information pertinent to the Veteran.  See also VAOPGCPREC 4-
2000 (April 13, 2000); Ashford v. Brown, 10 Vet. App. 120, 
123-24 (1997) (while holding that the Veteran's claim had 
been properly developed and adjudicated, the Court indicated 
that the Board should have specifically referenced the DVB 
Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).

The Board also points out that the pertinent parts of the 
Manual guidelines on service connection in asbestos-related 
cases are not substantive rules, and that there is no 
presumption that a Veteran was exposed to asbestos in 
service.  See Dyment v. West, 13 Vet. App. 141 (1999), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
VAOPGCPREC 4-2000.

Service connection for a disability based upon exposure to 
ionizing radiation can be awarded on three different legal 
bases.  The first basis is a presumptive basis for diseases 
specific to radiation exposed Veterans under 38 C.F.R. § 
3.309(d).  The second basis is based on exposure to ionizing 
radiation with the subsequent development of a radiogenic 
disease under 38 C.F.R. § 3.311.  Finally, the Veteran is 
entitled to service connection if he can establish that a 
disability warrants service connection as defined by the 
general laws and regulations governing VA compensation 
entitlement, that is on a direct or presumptive basis.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

VA regulations specify numerous types of cancer that warrant 
presumptive service connection if they become manifest in a 
"radiation-exposed Veteran" within specified periods of 
time.  38 C.F.R. §§ 3.309(d)(2).  A "radiation- exposed 
Veteran" is someone who participated in a "radiation-risk 
activity" which includes the occupation of Hiroshima or 
Nagasaki Japan during the period of time from August, 6, 1945 
to July 1, 1946.  38 C.F.R. §§ 3.309(d)(3)(ii)(B).  This is 
further defined as official military duties within 10 miles 
of the city limits of either city.  38 C.F.R. §§ 
3.309(d)(3)(vi).

Service connection can also be pursued under 38 C.F.R. § 
3.311 on the basis of exposure to ionizing radiation and the 
subsequent development of a radiogenic disease.  38 C.F.R. § 
3.311.  Essentially, any form of cancer is considered a 
radiogenic disease within the meaning of the applicable 
regulations; bone cancer, multiple myeloma, and prostate 
cancer are all specifically enumerated as being radiogenic 
diseases. 38 C.F.R. § 3.311(b)(2). When there is evidence 
that a Veteran has a radiogenic disease, 38 C.F.R. § 3.311 
sets out specific requirements for the development of 
evidence.  The regulations require that the RO obtain 
radiation dose data from the Department of Defense and refer 
the claim to the VA Under Secretary for Benefits.  38 C.F.R. 
§ 3.311(a)(2), (b).  Sarcoidosis is not one of the specified 
radiogenic diseases. 

In addition, the Veteran has alleged that he manifested 
sarcoidosis as a result of his exposure to radar equipment.  
The United States Court of Appeals for Veterans Claims has 
taken judicial notice that radar equipment emits microwave-
type, non-ionizing radiation.  Rucker v. Brown, 10 Vet. App. 
67, 69, 71-72 (1997).  Non- ionizing exposure from radar 
equipment is not the type of radiation exposure addressed by 
the VA regulations found at 38 C.F.R. §§ 3.309 and 3.311.

As noted above, the Veteran asserts that this disability is a 
result of exposure to numerous substances including asbestos 
and ionizing radiation during his military service.  His 
service personnel records reflect that he served on the 
U.S.S. VALLEY FORGE as crew's messman from December 5, 1961 
to January 12, 1962.  The Veteran's post-service employment 
history demonstrates that he worked for Springs Industries as 
a plant engineer for 28 years until he was fired in 1990, 
thus it appears that the Veteran had worked at this company 
from the time he was discharged from service.  In an April 
2006 letter the Veteran stated that he was an electrical 
engineer for 44 years before he retired in May 2006 on 
disability.  

Based upon the evidence of record, including the Veteran's 
service personnel records, there is no evidence to support 
the assertion that the Veteran was exposed to ionizing 
radiation during active military service, and the Board finds 
the Veteran's assertions that he was exposed to ionizing 
radiation lacks credibility.

It is unclear whether he was exposed to asbestos, nonionizing 
radiation, and other toxic substances during his naval 
service, but, as explained below, even if the Board was to 
assume such exposure, the claim would still have to be denied 
on the basis of medical nexus between current sarcoidosis and 
military service, to include any nonionizing radiation or 
asbestos exposure therein.

The Veteran has submitted a brochure from the American Lung 
Association entitled, "facts about ... Sarcoidosis".  The 
brochure states that sarcoidosis is a medical mystery and 
that most sarcoidosis patients do not even have any symptoms 
and probably never know they have the disease.  The disease 
is characterized by the presence of granulomas, small areas 
of inflamed cells.  They can be either inside the body or on 
the body's exterior appearing as sores on the face or shins; 
however, sarcoidosis is most frequently found in the lungs.  
Pulmonary sarcoidosis can cause loss of lung volume and 
abnormal lung stiffness.  Granulomas can appear on the walls 
of the alveoli or on the walls of the bronchioles.  They also 
appear in the lymph nodes in the chest, causing them to 
enlarge.  In pulmonary sarcoidosis, patients may have a dry 
cough (without sputum), shortness of breath, or mild chest 
pain.  There can also be fatigue, weakness, and weight loss.  
Sarcoidosis is initially diagnosed based on a physical 
examination, laboratory tests, pulmonary functions studies, 
and a chest x-ray.  When enlargement of lymph glands in the 
center of the lungs is seen on x-ray, sarcoidosis may be 
suspected.  To confirm diagnosis, a biopsy is usually 
performed on any of the affected organs or from material in a 
granuloma on the skin.  There is no known cause of 
sarcoidosis only speculation.  Some physicians believe 
sarcoidosis results from inhalation of an infectious or 
allergic substance from the environment, others believe that 
the disease is a basic problem in alteration of the cellular 
immune system.

Thus, the Board takes judicial notice of the fact that an 
etiology for sarcoidosis is unknown.  The Veteran has 
submitted no medical evidence that indicates otherwise.  In 
fact, at the June 2008 travel board hearing, the Veteran's 
wife was asked if at the time that sarcoidosis was 
determined, was an explanation provided of where it started 
or how long it had been present.  The Veteran's wife 
testified that they did not know what caused it but that 
since then, research has been done and part of the problem 
starts with high fevers, depression, nausea.  The Veteran's 
wife was asked if any doctor had made the connection between 
exposure to asbestos and sarcoidosis.  The Veteran's wife 
stated, "No sir.  She said the type of sarcoidosis that [the 
Veteran] has it would be hard for them to state that it 
specifically came from asbestos because there are several 
degrees of sarcoidosis."  The Veteran's wife also testified 
that no doctor had made a link to the Veteran's military 
service.

Thus, it appears that based on the American Lung 
Association's brochure regarding sarcoidosis as well as 
information provided by medical professions to the Veteran's 
wife, there is no way to determine the etiology of the 
Veteran's sarcoidosis, and any opinion to the contrary would 
be speculative.  Thus, the only way to establish service 
connection is for the sarcoidosis, or manifestations of 
sarcoidosis, to have been present during service or within 
the year following discharge from service if manifested to a 
compensable degree.

The Veteran underwent VA examination in November 2008.  Dr. 
M.S.L. noted that she reviewed the documents in the claims 
file including a diagnosis of tonsillitis with febrile 
illness on December 27, 1961 as well as "a diagnosis of 
cervical lymphadenopathy within the service medical 
records."  Dr. M.S.L. noted that there was not a specific 
date on the exam sheet and that it appeared to be October 
1962 based on labeling from the VA Department.  Dr. M.S.L. 
also noted that a biopsy report of right axillary lymph node 
biopsy dated June 1971 shows evidence for suspicion for 
sarcoidosis.  The actual biopsy appears to have been normal 
based on a discharge summary in 1971 which Dr. M.S.L. noted 
contained multiple references to high suspicion for 
sarcoidosis.  

Dr. M.S.L. stated that there was no medical record found 
while the Veteran was on active duty diagnosing him with 
sarcoidosis; but noted that it did appear that he had at 
least lymphadenopathy, which is consistent with a diagnosis 
of sarcoidosis while in the military.  Dr. M.S.L. noted that 
the Veteran reported that he began to have problems with 
shortness of breath and decreased energy around the time he 
was discharged from service.

After physical examination of the Veteran, Dr. M.S.L. 
diagnosed sarcoidosis of the lungs.  Dr. M.S.L. noted that 
literature had been reviewed and two articles found, one from 
1982 and one from 1988, both talking about the incidents of 
sarcoidosis presenting as cervical lymphadenopathy.  Dr. 
M.S.L. noted that this was a rare presenting symptom with 
what appears to be less than 1 percent of patients with 
sarcoidosis presenting in this fashion.  Dr. M.S.L. stated 
that it does occur and that the Veteran had cervical 
lymphadenopathy in service but that with the information 
given, it would be speculative to state whether the cervical 
lymphadenopathy in 1961 was related to the Veteran's 
sarcoidosis.  Dr. M.S.L. stated that it was her opinion that 
the information provided was not conclusive and that the 
Veteran's cervical lymphadenopathy was less likely than not 
the presenting symptom of his sarcoidosis based on the rarity 
of this being the presenting symptom. 

In November 2009, the Board requested an additional medical 
expert opinion regarding whether the Veteran's 
lymphadenadenopathy, determined by Dr. M.S.L. to have been 
incurred in service, was related to sarcoidosis.

The Board received the expert opinion of Dr. S.G. after a 
thorough review of the claims file.  Dr. S.G. stated that the 
Veteran's presumed sarcoidosis first came to clinical 
attention in 1969 when a chest radiograph revealed bilateral 
hilar and mediastinal adenopathy.  He underwent a liver 
biopsy which was negative for sarcoidosis.  He was 
subsequently was admitted in 1970 at which time scalene and 
axillary nodes were biopsied.  These apparently were also 
negative for sarcoidosis, but it was felt that the next step 
(i.e., thoracotomy) would carry more risk than benefit.  He 
was treated with oral prednisone for presumptive sarcoidosis 
for a number of years but nevertheless had progressive 
worsening of his dyspnea.  Interestingly, a bronchoscopy with 
transbronchial biopsy done in 2005 failed to demonstrate the 
presence of granulomas.

Dr. S.G. also noted that on a physical examination at about 
the time of the Veteran's discharge from the military, he was 
noted to "enlarged left cervical nodes, rubbery but non-
tender."  He explained that sarcoidosis can present with 
cervical adenopathy, but that it was uncommon.  He also 
explained that it was noteworthy that a chest radiograph 
dated October 12, 1962 was read as "negative," and 
presumably did not show evidence of hilar or mediastinal 
adenopathy.  Also, in December 1961, the Veteran was treated 
for purulent tonsillitis and was found at that time to have 
bilateral tender cervical adenopathy.  Dr. S.G. explained 
that this suggests that the Veteran's adenopathy in 1962 
could have been post-inflammatory.  Dr. S.G. noted that 
finally in 1970 when his sarcoidosis was evaluated, cervical 
adenopathy was not reported and opined that it seemed 
unlikely that the Veteran would have developed new 
mediastinal and hilar adenopathy from sarcoidosis while at 
the same time experiencing resolution of previously existent 
cervical nodes.  Dr. S.G. opined that because of these 
findings, it was less likely than not that the Veteran's 
cervical adenopathy described in 1962 was the initial 
manifestation of the Veteran's sarcoidosis.

The record includes a written statement from the Veteran's 
caregiver which notes that it is the caregiver's opinion that 
the Veteran's diagnosis of cervical was a precursor to the 
onset of his sarcoidosis.  In addition, both the Veteran and 
his wife have both stated their belief that the Veteran's 
sarcoidosis is related to his active military service.  The 
Board does not doubt the sincerity of their belief that the 
Veteran's sarcoidosis is the result of his military service.  
Where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion. Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The evidence does not reflect that the Veteran, 
his wife, or his caregiver possesses a recognized degree of 
medical knowledge that would render their opinions on medical 
diagnoses or causation competent.  Consequently, the lay 
assertions as to the nature, onset, or etiology of 
sarcoidosis have no probative value.

Thus, the record is absent competent medical evidence of 
inservice incurrence of sarcoidosis, competent medical 
evidence of sarcoidosis within a year following service, 
credible evidence of continuity of symptomatology, and 
competent medical evidence of a nexus between service and 
sarcoidosis.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  


ORDER

Entitlement to service connection for sarcoidosis is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


